Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 25, 2021

The Court of Appeals hereby passes the following order:

A21D0325. CARA WILLIAMS v. KNIGHT REAL ESTATE HOLDINGS,
    LLC.

      On February 4, 2021, the trial court denied prisoner Cara Williams’s request
to proceed in forma pauperis.1 After several unsuccessful attempts, Williams filed on
April 27, 2021, an application for discretionary review of the trial court’s order.2
      We lack jurisdiction to consider Williams’s application because it is untimely.
An application must be filed within 30 days of entry of the order to be appealed. See
OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith. See
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this application


      1
         Although Williams included a copy of the trial court’s order with her
application materials, the order was not a stamped “filed” copy as required by Court
of Appeals Rule 31 (c) and necessary to ascertain if the application was timely filed.
Accordingly, on May 4, 2021, we ordered Williams to supplement her application
within ten days with a stamped “filed” copy of the order and further provided that
failure to comply with our directive would result in dismissal of the application.
Williams did not submit a stamped “filed” copy of the trial court order within ten
days. In any event, this Court has confirmed that the trial court’s order was entered
on February 4, 2021.
      2
        Under the Prison Litigation Reform Act of 1996, an appeal filed by a prisoner
“shall be as provided in Code Section 5-6-35.” OCGA § 42-12-8; 42-12-3 (1); Jones
v. Townsend, 267 Ga. 489, 490-491 (480 SE2d 24) (1997). Williams’s application
was initially returned multiple times because she failed to include a proper certificate
of service.
was filed 82 days after entry of the order Williams seeks to appeal, it is untimely, and
we lack jurisdiction to consider it.
      For these reasons, this application is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/25/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.